DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This office action is in response to Applicant’s communication of December 03, 2020.  
Claims 1 – 15, 17-19, and 21-22 have been examined in this application. 
Claims 6 and 20 have been canceled.
Claims 1-3, 5, 7-13, and 18-19 have been amended.
This communication is the FINAL action on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable by Ow et al. (US 20190327082 A1) in view of Madisetti et al. (US 2019/0146979), hereinafter referred to as Ow and Madisetti respectively.
With respect to claim 1, A method, comprising: 
in response to the request, communicating, by the blockchain manager to a token database token transaction ([0074] teaches Nodes communicate with each other through the AXEL gateway client software and create a decentralized distributed network to operate the AXEL blockchain., [0171] teaches The AXEL public chain 305 notifies the witness administration 381, the wallet and token administration 382, the storage/CPU/mining 386, and AXEL database 383 functions that the consensus/witness session has successfully concluded., [0149] teaches each time a block is added to the private chain 295, the consensus result and digital signature which created the new block is updated 290 to the public chain 205 and the associated alpha block 210., [0160] teaches FIG. 3, the witnesses selected to execute the consensus for the pending subject transaction 345 are witness 1 alpha block 320, witness 2 alpha block 325, and witness 3 alpha block 330. Each of the witness blocks 320, 325, and 330 will receive the transaction 
communicating, by the blockchain manager, the transaction signature to one or more blockchain nodes that are maintained by the master entity (Ow, [0054] teaches AXEL provides an integrated financial management system (hereinafter AXEL Pay) that enables a participant to utilize external financial institutions such as banks, currency exchanges, token markets and exchanges, and other institutions that engage in the management of personal finance to allow the user wallet to convert currency from a registered fiat currency within a region (such as USD) to the required token, digital currency, or cryptocurrency and then back again. [0074] teaches Nodes communicate with each other through the AXEL gateway client software and create a decentralized distributed network to operate the AXEL blockchain., [0171] teaches The AXEL public chain 305 notifies the witness administration 381, the wallet and token administration 382, the storage/CPU/mining 386, and AXEL database 383 functions that the consensus/witness session has successfully concluded., [0149] teaches each time a block is added to the private chain 295, the consensus result and digital signature which created the new block is updated 290 to the public chain 205 and the associated alpha block 210.); 
validating, by the one or more blockchain nodes, the token transaction based on the transaction signature- and a first public key of the first entity, Note: Examiner reasonably interprets that validating is a dynamic verification and that the consensus algorithm continuously verifies new hash information;
in response to validating the token transaction, generating, by the one or more blockchain nodes, a new block for the private blockchain, wherein the new block includes an update, to the blockchain record for the private blockchain, that indicates at least a portion of the 
and 
    PNG
    media_image1.png
    16
    643
    media_image1.png
    Greyscale
 blockchain manager to the token database directing the token database to update a database record stored on the token database based on the updated blockchain record ([0035] teaches The selected group of nodes will perform the consensus calculation against a transaction. Once consensus has been reached by the selected witness group (nodes), the transaction will be digitally signed by the witness(es) and the private ledger (chain) will be updated with a new block (or blocks) reflecting the transaction being recorded., [0035] further teaches The incorporation of the witness mechanism allows multiple transactions to occur and be confirmed through the consensus algorithm process simultaneously, speeding up the network transaction capability., [0256] further teaches While the discussion with reference to FIG. 9 engages a single external financial or banking source, the AXEL Pay function can engage all financial resources required by the user 905 to facilitate any and all transaction requirements. If the user 905 discussed in FIG. 9 were to need a cryptocurrency such as AXEL tokens to facilitate the subject transaction, the financial or banking institution 955 could be a currency exchange or cryptocurrency marketplace wherein the user 905 could pay (in USD or other) and receive the required AXEL tokens. Based on the current trends in the banking and financial industries, it is contemplated that a bank or other registered financial provider will be able to facilitate any transaction of any type and kind (including cryptocurrency transactions) as regulators continue to expand laws to allow for the use of alternative and crypto-type or digital currencies., [0267] teaches all functional aspects presented in this submission, all transactions that occur on the AXEL blockchain can be managed via the chain communications 1055. All transactions can be stored and managed by the AXEL database 1050. Note: Examiner reasonably interprets that the token database, is a  database that may store information related to transactions of crypto- tokens between entities as stated in specification [0024].,).
Ow does not teach 
obtaining, at a blockchain manager of a private blockchain that is associated with a master entity, a to initiate a token transaction that includes a transfer of assignment of a crypto-token of a crypto-medium from a first entity to a second entity, wherein the private blockchain includes a blockchain record of a plurality of transactions of the crypto- medium, 
obtaining, by the blockchain manager, the transaction signature , wherein the transaction signature includes transaction details, for the token transaction, that have been encrypted by the transaction database using a first private key of the first entity ;
obtaining, at least one of the one or more blockchain nodes, confirmation of the validation of Page 2 of 13the token transaction, 

Madisetti does teach
obtaining, at a blockchain manager of a private blockchain that is associated with a master entity, a to initiate a token transaction that includes a transfer of assignment of a crypto-token of a crypto-medium from a first entity to a second entity, wherein the private blockchain includes a blockchain record of a plurality of transactions of the crypto- medium, 
obtaining, by the blockchain manager, the transaction signature , wherein the transaction signature includes transaction details, for the token transaction, that have been encrypted by the transaction database using a first private key of the first entity (Madisetti, [0035] teaches Payment channels allow off-chain transfer of on-chain tokens or cryptocurrencies. A payment channel is created between two participants by depositing a certain amount of tokens in smart contract. A payment channel is an agreement between two participants where the sender sets up a deposit in a smart contract for the receiver. , [0156] teaches Referring now to FIG. 13, the checkpointing process between private and public blockchains and the interfaces involved, are described in more detail. Transactions are typically conducted on private permissioned blockchain networks 706, 708 that may share a global database 700 through a private blockchain database manager/network 718. Selected (and expensive/infrequent) transactions are checkpointed 716 on the public blockchain 702. The use of smart contracts allows suitable identification and processing of transactions in private or public blockchains and checkpointing at select times through use of policies that may be dynamically enforced., [0037] teaches the first plurality of transactions includes a plurality of transactions between two users, each transaction between the two users including a transfer of tokens from one user to the other, each user having an account on each of the first private blockchain network and the second blockchain network. The method may also include the first merged block includes a combined transaction including a net token value equaling the net of transfers of tokens between the two users in the plurality of transactions between the two users. The method where the first private smart contract is a multi-signature smart contract including a plurality of signatures, each signature being associated with a user. );
obtaining, at least one of the one or more blockchain nodes, confirmation of the validation of Page 2 of 13the token transaction, 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods for private chains (ledger mechanisms) to enable transactional tracking as taught above by Ow and implement a system for blockchain-scalability, fast and low-cost payment and transaction processing on blockchain networks as taught by Madisetti to provide a method a system for tuning the scalability of a blockchain network through an on-chain scaling approach to increase transaction throughput and reduce transaction latency (Madisetti, [0028]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to manage a blockchain transaction system with the motivation to a tradeoff between how fast the transactions can be processed on a blockchain network and the level of decentralization that can be maintained. (Richardson, [0007]).
With respect to claim 2, Ow in view of Madisetti teaches the invention as mentioned in claim 1. Ow further teaches further comprising: 
further comprising: mining a plurality of crypto-tokens at an initialization of the private blockchain ([0254] teaches The secure financial API portal 950 will notify 953 the financial or banking institution 955 of the authorized transaction request. The financial or banking institution 955 (assuming the funds in quantity and type are available) will reply 957 to the secure financial API portal 950 that the requested funds (quantity and type) are available for the subject transaction(s) and have been authorized Note: Examiner reasonably interprets that the banking institution is verifying that enough funds are present for crypto-transfer)); 
and storing assignment of the plurality of crypto-tokens in a master wallet at the initialization of the private blockchain, wherein Note: Examiner reasonably interprets that the API portal notifies the financial administration to initialize the transaction).
With respect to claim 3, Ow in view of Madisetti teaches the invention as mentioned in claim 2.  Ow further teaches 
comprising: detecting that the token database has been corrupted (Ow, [0101] teaches further teaches In one embodiment, the user node (not pictured) may have introduced incorrect or otherwise non-validated chain data to the AXEL blockchain. The AXEL blockchain would recognize this invalid data through the consensus algorithm (discussed in detail later in this submission) and record the action as a negative for the participating node introducing the invalid data. As the reputation of a user or node moves in a negative direction, the AXEL blockchain may limit or decline participation in one or all activities within the AXEL blockchain. Node and user reputation is paramount to ensuring the security and privacy of the data being exchanged and the users within the AXEL blockchain engaging in these transactions, [0133] teaches The communications and support 275 function manages system level communications that occur within the AXEL blockchain. This includes, but is not limited to, system level error messages, client/user error messages (in response to errors made by the client/user), technical support queries and responses, alarm and/or alert messages, and the like. In one preferred embodiment, a node may be malfunctioning or generating error codes and introducing them to the AXEL blockchain. The communications and support 275 function may send an error message to the subject node alerting them of the issues and asking them to correct the problem. In another embodiment, a user and/or node may introduce a faulty block into the AXEL blockchain causing the user reputation to diminish. The user and/or node would receive a notification from the AXEL blockchain through the communications and support 275 function, notifying the user and/or node of the subject change in their network standing/reputation., [0256] further teaches FIG. 9 engages a single external financial or banking source, the AXEL Pay function can engage all financial resources required by the user 905 to facilitate any and all transaction requirements. If the user 905 discussed in FIG. 9 were to need a cryptocurrency such as AXEL tokens to facilitate the subject transaction, the financial or banking institution 955 could be a currency exchange or cryptocurrency marketplace wherein the user 905 could pay (in USD or other) and receive the required AXEL tokens. Note: Examiner reasonably interprets that the token database, is a  database that may store information related to transactions of crypto- tokens between entities as stated in specification [0024].); 
and in response to the detecting, reconstructing data stored in the token database using the private blockchain by sequentially moving a series of blocks of the private blockchain 
With respect to claim 4, Ow in view of Madisetti teaches the invention as mentioned in claim 3. Ow further teaches wherein the reconstructed data includes one or more data portions selected from a list of data portions consisting of ([0047] teaches the same encrypted fragment portion of a file may be stored in a variety of locations within the AXEL blockchain to ensure redundancy and availability of the subject file. The location of the fragments and the contents therein will be known by no one within the AXEL blockchain except the file owner., [0133] teaches The communications and support 275 function may send an error message to the subject node alerting them of the issues and asking them to correct the problem. Note: Examiner reasonably interprets that fixing the error in the node is similar to reconstructing data.): 
a first token balance of a first wallet of the first entity stored on the token database, a second token balance of a second wallet of the second entity stored on the token database, and the database record ([0257] teaches It is important to note (with respect to FIG. 9) that the user 905 can configure the wallet admin 935 and the financial admin 940 to facilitate any request automatically and without need for intervention by the user 905. The functional criteria for the wallet 935 and the financial 940 administrations can be preconfigured by the user 905 to set limits (both min and max) of transactions and balance inquires that do not require human intervention. This capability is intended to allow the user experience to be uninterrupted by authorization requests for the transfer of funds and cryptocurrencies to facilitate their transaction requirements. [0006] teaches The transaction record of the file transfer will appear in detail on the private ledger of both the first and the second user. Witnesses to this transaction can execute the consensus algorithm to ensure that the transaction has occurred and has been verified, but the user hosting a node that is a witness will not know or have visibility to the details of the actual transaction. This enables the first and second user to maintain the privacy of their transaction while still enabling the blockchain to witness and verify the transaction to ensure authentication and accuracy.).
With respect to claim 11, Ow teaches 
A system, comprising: a token database configured to store: a database record related to transactions conducted with respect to a crypto-medium associated with a private blockchain, wherein the private blockchain is associated with a master entity and includes a blockchain record of-a plurality o
a first wallet of a first entity, wherein the first wallet includes a first private key of the first entity, a first public key of the first entity, and a first token balance of crypto-tokens of the crypto-medium owned by the first entity; and a second wallet of a second entity, wherein the second wallet includes a second private key of the second entity, a second public key of the second entity, and a second token balance of crypto-tokens of the crypto-medium owned by the second entity ([0257] teaches It is important to note (with respect to FIG. 9) that the user 905 can configure the wallet admin 935 and the financial admin 940 to facilitate any request automatically and without need for intervention by the user 905. The functional criteria for the wallet 935 and the financial 940 administrations can be preconfigured by the user 905 to set limits (both min and max) of transactions and balance inquires that do not require human intervention. This capability is intended to allow the user experience to be uninterrupted by authorization requests for the transfer of funds and cryptocurrencies to facilitate their transaction requirements. [0006] teaches The transaction record of the file transfer will appear in detail on the private ledger of both the first and the second user. Witnesses to this transaction can execute the consensus algorithm to ensure that the transaction has occurred and has been verified, but the user hosting a node that is a witness will not know or have visibility to the details of the actual transaction. This enables the first and second user to maintain the privacy of their transaction while still enabling the blockchain to witness and verify the transaction to ensure authentication and accuracy.);
one or more processors; 
and one or more non-transitory, computer-readable media containing instructions which, when executed by the one or more processors, cause the system to perform operations comprising: 
in response to the request, generating, by the token database for the token transaction, including by encrypting using the first private key of the first entity, transaction details that indicate the transfer of assignment of the crypto-token from the first entity to the second entity ([0029] teaches a second user (buyer) would execute a purchase through the AXEL blockchain utilizing the utility token and acquire the photo directly from the first user's smartphone hosting the referenced content., [0074] teaches Nodes communicate with each other through the AXEL gateway client software and create a decentralized distributed network to operate the AXEL blockchain., [0171] teaches The AXEL public chain 305 notifies the witness administration 381, the wallet and token administration 382, the storage/CPU/mining 386, and AXEL database 383 functions that the consensus/witness session has successfully concluded., [0149] teaches each time a block is added to the private chain 295, the consensus result and digital signature which created the new block is updated 290 to the public chain 205 and the associated alpha block 210., [0160] teaches FIG. 3, the witnesses selected to execute the consensus for the pending subject transaction 345 are witness 1 alpha block 320, witness 2 alpha block 325, and witness 3 alpha block 330. Each of the witness blocks 320, 325, and 330 will receive the transaction request and subsequent information from the user 1 alpha block 310 and the user 2 alpha block 315 and begin processing the transaction 345.); 
validating, by one or more blockchain nodes, the token transaction using the transaction and the first public key of the first entity, 
and subsequent to validating the token transaction, generating a new block for the private blockchain, wherein the new block includes an update, to the blockchain record, that indicates the 
However Ow does not teach 
obtaining a to initiate [[of]] a token transaction that includes a transfer of assignment of a crypto-token from [[a]] the first entity to [[a]] the second entity, 
Madisetti does teach 
obtaining a to initiate [[of]] a token transaction that includes a transfer of assignment of a crypto-token from [[a]] the first entity to [[a]] the second entity, 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods for private chains (ledger mechanisms) to enable transactional tracking as taught above by Ow and implement a system for blockchain-scalability, fast and low-cost payment and transaction processing on blockchain networks as taught by Madisetti to execute the motivation of claim 1.
With respect to claim 12, Ow  teaches the invention as mentioned in claim 11. Ow further teaches wherein the operations further comprise:
Page 5 of 13 and directing the token database to update the database record based on the updated blockchain record in response to obtaining confirmation of the validation of the token transaction (OW, [0149] teaches each time a block is added to the private chain 295, the consensus result and digital signature which created the new block is updated 290 to the public chain 205 and the associated alpha block 210., [0160] teaches FIG. 3, the witnesses selected to execute the consensus for the pending subject transaction 345 are witness 1 alpha block 320, witness 2 alpha block 325, and witness 3 alpha block 330. Each of the witness blocks 320, 325, and 330 will receive the transaction request and subsequent information from the user 1 alpha block 310 and the user 2 alpha block 315 and begin processing the transaction 345.).
However, Ow does not teach
obtaining, from at least one of the one or more blockchain nodes, confirmation of the validation of the token transaction ;
Madisetti does teach
obtaining, from at least one of the one or more blockchain nodes, confirmation of the validation of the token transaction (Madisetti, [0007] teaches Furthermore, many blockchain applications require multiple confirmations for newly mined blocks to secure the transactions from double-spending. For such applications, it may take several minutes for a transaction to be confirmed. [0035] teaches Payment channels allow off-chain transfer of on-chain tokens or cryptocurrencies. A payment channel is created between two participants by depositing a certain amount of tokens in smart contract. A payment channel is an agreement between two participants where the sender sets up a deposit in a smart contract for the receiver. , [0156] teaches Referring now to FIG. 13, the checkpointing process between private and public blockchains and the interfaces involved, are described in more detail. Transactions are typically conducted on private permissioned blockchain networks 706, 708 that may share a global database 700 through a private blockchain database manager/network 718. Selected (and expensive/infrequent) transactions are checkpointed 716 on the public blockchain 702. The use of smart contracts allows suitable identification and processing of transactions in private or public blockchains and checkpointing at select times through use of policies that may be dynamically enforced., [0037] teaches the first plurality of transactions includes a plurality of transactions between two users, each transaction between the two users including a transfer of tokens from one user to the other, each user having an account on each of the first private blockchain network and the second blockchain network. The method may also include the first merged block includes a combined transaction including a net token value equaling the net of transfers of tokens between the two users in the plurality of transactions between the two users. The method where the first private smart contract is a multi-signature smart contract including a plurality of signatures, each signature being associated with a user., [0165] teaches The private blockchain network 1000 can process the transactions very fast and with near zero transaction fees. The transactions are periodically combined and sent in the public blockchain network 1002 thus synchronizing the smart contracts on the private and public chains. The sync and checkpointing process 1004 can be triggered at fixed time intervals (such as every few hours) or after fixed number of blocks on the private chain (e.g. after every 100 blocks on the private chain). Private blockchain network 1000 may adopt a different consensus algorithm (such as Proof of Authority or Delegated Proof of Stake) from the public blockchain network 1002.);

With respect to claim 13, Ow in view of Madisetti teaches the invention as mentioned in claim 11. Ow further teaches 
wherein the operations further comprise: mining a plurality of crypto-tokens at an initialization of the private blockchain ([0254] teaches The secure financial API portal 950 will notify 953 the financial or banking institution 955 of the authorized transaction request. The financial or banking institution 955 (assuming the funds in quantity and type are available) will reply 957 to the secure financial API portal 950 that the requested funds (quantity and type) are available for the subject transaction(s) and have been authorized Note: Examiner reasonably interprets that the banking institution is verifying that enough funds are present for crypto-transfer));
 and storing assignment of the plurality of crypto-tokens in a master wallet at initialization of the private blockchain, wherein the first wallet is the master wallet and the token transaction is [[the]] a first token transaction of the crypto-medium that occurs after initialization of the private blockchain ([0254] teaches The secure financial API portal 950 will notify 953 the financial or banking institution 955 of the authorized transaction request. The financial or banking institution 955 (assuming the funds in quantity and type are available) will reply 957 to the secure financial API portal 950 that the requested funds (quantity and type) are available for the subject transaction(s) and have been authorized Note: Examiner reasonably interprets that the banking institution is verifying that enough funds are present for crypto-transfer)).
With respect to claim 18, Ow teaches 
One or more non-transitory, computer-readable media including instructions which, when executed by one or more processors, cause a system to perform operations comprising:
in response to the request, generating a transaction signature for the token transaction, including by encrypting, using a first private key of the first entity, transaction details associated with the transfer of assignment of the crvpto- token from the first entity to the second entity ([0074] teaches Nodes communicate with each other through the AXEL gateway client software and create a decentralized distributed network to operate the AXEL blockchain., [0171] teaches The AXEL public chain 305 notifies the witness administration 381, the wallet and token administration 382, the storage/CPU/mining 386, and AXEL database 383 functions that the consensus/witness session has successfully concluded., [0149] teaches each time a block is added to the private chain 295, the consensus result and digital signature which created the new block is updated 290 to the public chain 205 and the associated alpha block 210., [0160] teaches FIG. 3, the witnesses selected to execute the consensus for the pending subject transaction 345 are witness 1 alpha block 320, witness 2 alpha block 325, and witness 3 alpha block 330. Each of the witness blocks 320, 325, and 330 will receive the transaction request and subsequent information from the user 1 alpha block 310 and the user 2 alpha block 315 and begin processing the transaction 345.)); 
validating, by one or more blockchain nodes, the token transaction based on the transaction signature and a first public key of the first entity 
and in response to validating the token transaction, generating, by the one or more blockchain nodes, a new block for the private blockchain, wherein the new block includes an update, to the blockchain record, that indicates at least a portion of the 
However, Ow does not teach
obtaining, for a private blockchain that is associated with a master entity, a to initiate a token transaction that includes a transfer of assignment of a crypto-token of a crypto-medium from a first entity to a second entity, wherein the private blockchain includes a blockchain record of a plurality of transactions of the crypto-medium, 
Madisetti does teach 
obtaining, for a private blockchain that is associated with a master entity, a to initiate a token transaction that includes a transfer of assignment of a crypto-token of a crypto-medium from a first entity to a second entity, wherein the private blockchain includes a blockchain record of a plurality of transactions of the crypto-medium, 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods for private chains (ledger mechanisms) to enable transactional tracking as taught above by Ow and implement a system for blockchain-scalability, fast and low-cost payment and transaction processing on blockchain networks as taught by Madisetti to execute the motivation of claim 1.
With respect to claim 19, Ow in view of Madisetti teaches the invention as mentioned in claim 11. Ow further teaches wherein the operations further comprise: 
mining every crypto-token at initialization of the private blockchain ([0254] teaches The secure financial API portal 950 will notify 953 the financial or banking institution 955 of the authorized transaction request. The financial or banking institution 955 (assuming the funds in quantity and type are available) will reply 957 to the secure financial API portal 950 that the requested funds (quantity and type) are available for the subject transaction(s) and have been authorized); 
and storing assignment of all the pre-mined tokens in a master wallet at initialization of the private blockchain, wherein the first wallet is the master wallet and the token transaction is the first token transaction of the crypto-medium that occurs after initialization of the private blockchain ([0254] teaches The AXEL blockchain secure API portal 945 will notify 961 the financial administration 940 of the authorization of the transaction. In turn, the financial administration 940 will notify 963 the wallet administration 935 that the transaction has been authorized. The wallet administration 935 will then release the funds (not shown) to facilitate the transaction and notify 966 the user 905 that the subject transaction has been completed., [0045] further teaches locally storing the encryption and decryption information on the user's local private chain, the AXEL blockchain ensures availability of the keys utilized to manage the stored content.).
With respect to claim 21, Ow in view of Madisetti teaches the invention as mentioned in claim 11. Ow further teaches wherein the generating the new block does not require the one or more blockchain nodes to perform a proof-of-work consensus operation (Ow, [0052] teaches The user identity block created on the private chain will support a self-sovereign control mechanism ensuring the user identity block can be both completely separated from the AXEL blockchain as well as to be deleted in its entirety. While the deletion of the user identity block will support legal requirements relating to "right to be forgotten" and other identity protection laws, the deletion of the user identity block will not negatively affect the authenticity of the transactions that occurred while the user was a participant in the AXEL blockchain.); 
and wherein the plurality of transactions of the crypto-medium are each represented in the private blockchain using separate blocks (Ow, [0052]).
With respect to claim 22, Ow in view of Madisetti teaches the invention as mentioned in claim 21. Ow further teaches wherein the proof-of-work consensus operation includes solving a computational puzzle by the one or more blockchain nodes (Ow, [0011] teaches Using a consensus algorithm, witnesses reach a consensus and resolve the transaction. As the consensus is completed, the healthcare providers' private blockchain (ledger) will be updated with a block showing the transaction that occurred with the insurance provider. In a similar fashion, the insurance providers' private blockchain (ledger) would also be updated with a block that mirrored the block created for the healthcare provider.,  [0274] teaches The purpose of the token identification system is to enable the AXEL blockchain to account for, to track, to identify, and to protect all of the cryptocurrencies and/or tokens that are moving through the blockchain. In one preferred embodiment, a user wallet may be compromised or otherwise accessed by an unauthorized user. The wallet owner may report this wallet breach as a security event and the tokens (via the unique identification method) can be tracked to determine where they were moved to on the blockchain and what was done with them. Alternatively or in addition, suspicious activity with regard to a wallet may be detected by AXEL DCA security, an A.I. (artificial intelligence) system, or the like.).

Claims 6-10, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ow et al.(US 20190327082 A1) in view of Madisetti et al. (US 2019/0146979) in further view of Madisetti et al.( US 10102526 B1). Hereinafter, referred to as Ow, Madisetti and Madisetti (2) respectively.
With respect to claim 6, Ow in view of Madisetti teaches the invention as mentioned in claim 1. Ow further teaches 
and validating the private blockchain based on the hash as included in the public blockchain ([0121] teaches  Ledger manager 14 then executes a consensus algorithm between management apparatus 10A and other management apparatuses 10B and 10C. In the case where an agreement is generated by the consensus algorithm, a block including the transaction data is generated, and the generated block is stored in blockchain 15. Note: Examiner reasonably interprets the consensus algorithm to validate the new created block).
However Ow in view of Madisetti does not teach further comprising: 
applying a hash function to the new block to generate a hash based on the new block of the private blockchain;
communicating the hash to a public blockchain such that the hash is included in the public blockchain;
Madisetti(2) does teach further comprising: applying a hash function to the new block to generate a hash based on the new block of the private blockchain (c.3 l. 3-11 teaches the object information may be derived from a digital object comprising content; and wherein the object information comprises a unique identifier generated by applying a cryptographic hash function to the content of the digital object. The object information may alternatively be derived from a physical object comprising an object identifier; and wherein the object information comprise a unique identifier generated by applying a cryptographic hash to the object identifier of the physical object., FIG.1 teaches blockchain network has a public-private keypair associated with it.)
communicating the hash to a public blockchain such that the hash is included in the public blockchain (c.3 l. 19- 35 teaches The combination certificate verification process may comprise identifying a signature of the received combination certificate, obtaining a received digital certificate smart contract address from the received combination certificate, generating a query hash value by applying a hash function to the received combination certificate, looking up the combination certificate on the digital certificate smart contract at the digital certificate smart contract address, FIG.1 teaches blockchain network has a public-private keypair associated with it.);
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified  an autonomous exchange via ledger token and transaction management as taught by Ow and implement a method for blockchain-based combined identity, ownership, integrity and custody management to provide a ownership integrity management for facilitating token transactions, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability for securing transactions using blockchain technology with motivation to verify the new generated hash data (c.3 l.  37-51, Madisetti(2)).
With respect to claim 7, Ow in view of Madisetti teaches the invention as mentioned in claim 6. However, Ow in view of Madisetti does not teach wherein applying the hash function to the new block includes applying the hash function to the new block and one or more other blocks of the private blockchain.
Madisetti(2)does teach wherein applying the hash function to the new block includes applying the hash function to the new block and one or more other blocks of the private blockchain (c.3 l. 19- 35 teaches The combination certificate verification process may comprise identifying a signature of the received combination certificate, obtaining a received digital certificate smart contract address from the received combination certificate, generating a query hash value by applying a hash function to the received combination certificate, looking up the combination certificate on the digital certificate smart contract at the digital certificate smart contract address, Note: Examiner reasonably interprets that applying a hash function to a combination certificate is similar to applying a hash function to one or more blocks., FIG.1 teaches blockchain network has a public-private keypair associated with it.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified an autonomous exchange via ledger token and transaction management as taught by Ow and implement a method for blockchain-based combined identity, ownership, integrity and custody management to provide the motivation as mentioned in claim 6.
With respect to claim 8, Ow in view of Madisetti teaches the invention as mentioned in claim 6. However, Ow in view of Madisetti does not teach wherein applying the hash function to the new block includes applying the hash function only to the new block.
Madisetti(2) does teach wherein applying the hash function to the new block includes applying the hash function only to the new block (c.3 l. 19- 35 teaches The combination certificate verification process may comprise identifying a signature of the received combination certificate, obtaining a received digital certificate smart contract address from the received combination certificate, generating a query hash value by applying a hash function to the received combination certificate, looking up the combination certificate on the digital certificate smart contract at the digital certificate smart contract address, Note: Examiner reasonably interprets that applying a hash function to a combination certificate is similar to applying a hash function to one or more new blocks, where blocks are a list of records that are resistant to modification.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified an autonomous exchange via ledger token and transaction management as taught by Ow in view of Madisetti and implement a method for blockchain-based combined identity, ownership, integrity and custody management to provide the motivation as mentioned in claim 6.
With respect to claim 9, Ow in view of Madisetti teaches the invention as mentioned in claim 7. However, Ow in view of Madisetti does not teach further comprising generating a smart contract that is used by the public blockchain in which the smart contract includes the hash, wherein communicating the hash to the public blockchain includes communicating the smart contract to the public blockchain.
Madisetti(2) does teach  further comprising generating a smart contract that is used by the public blockchain in which the smart contract includes the hash, wherein communicating the hash to the public blockchain includes communicating the smart contract to the public blockchain (c.3 l.19-35 teaches The combination certificate verification process may comprise identifying a signature of the received combination certificate, obtaining a received digital certificate smart contract address from the received combination certificate, generating a query hash value by applying a hash function to the received combination certificate, looking up the combination certificate on the digital certificate smart contract at the digital certificate smart contract address, FIG.1 teaches blockchain network has a public-private keypair associated with it., Note: Examiner reasonably interprets that applying a hash function to a combination certificate is similar to applying a hash function to one or more blocks.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified an autonomous exchange via ledger token and transaction management as taught by Ow in view of Madisetti and implement a method for blockchain-based combined identity, ownership, integrity and custody management to provide the motivation as mentioned in claim 6.
With respect to claim 10, Ow in view of Madisetti teaches the invention as mentioned in claim 1. However, Ow in view of Madisetti does not teach
further comprising:
 in response to detecting that the private blockchain is corrupted, including by Note: Examiner reasonably interprets that fixing the error in the node is to reconstruct data in the node., [0149] teaches each time a block is added to the private chain 295, the consensus result and digital signature which created the new block is updated 290 to the public chain 205 and the associated alpha block 210.,).
With respect to claim 14, Ow in view of Madisetti teaches the invention as mentioned in claim 11. Ow further teaches 
and validating the private blockchain based on the hash as included in the public blockchain ([0121] teaches  Ledger manager 14 then executes a consensus algorithm between management apparatus 10A and other management apparatuses 10B and 10C. In the case where an agreement is generated by the consensus algorithm, a block including the transaction data is generated, and the generated block is stored in blockchain 15. Note: Examiner reasonably interprets the consensus algorithm to validate the new created block).
However, Ow does not teach applying a hash function to the new block to generate a hash based on the new block of the private blockchain; 
 48communicating the hash to a public blockchain such that the hash is included in the public blockchain; 
Madisetti does teach
applying a hash function to the new block to generate a hash based on the new block of the private blockchain (c.3 l. 19- 35 teaches The combination certificate verification process may comprise identifying a signature of the received combination certificate, obtaining a received digital certificate smart contract address from the received combination certificate, generating a query hash value by applying a hash function to the received combination certificate, looking up the combination certificate on the digital certificate smart contract at the digital certificate smart contract address, Note: Examiner reasonably interprets that applying a hash function to a combination certificate is similar to applying a hash function to one or more blocks.); 
 48communicating the hash to a public blockchain such that the hash is included in the public blockchain (c.3 l. 19- 35 teaches The combination certificate verification process may comprise identifying a signature of the received combination certificate, obtaining a received digital certificate smart contract address from the received combination certificate, generating a query hash value by applying a hash function to the received combination certificate, looking up the combination certificate on the digital certificate smart contract at the digital certificate smart contract address);
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified an autonomous exchange via ledger token and transaction management as taught by Ow in view of Madisetti and implement a method for blockchain-based combined identity, ownership, integrity and custody management to provide the motivation as mentioned in claim 1.
With respect to claim 15, Ow in view of Madisetti teaches the invention as mentioned in claim 14. However, Ow in view of Madisetti does not teach further wherein applying the hash function to the new block includes applying the hash function to the new block and one or more other blocks of the private blockchain.
	Madisetti(2) does teach wherein applying the hash function to the new block includes applying the hash function to the new block and one or more other blocks of the private blockchain (c.3 l. 19- 35 teaches The combination certificate verification process may comprise identifying a signature of the received combination certificate, obtaining a received digital certificate smart contract address from the received combination certificate, generating a query hash value by applying a hash function to the received combination certificate, looking up the combination certificate on the digital certificate smart contract at the digital certificate smart contract address, Note: Examiner reasonably interprets that applying a hash function to a combination certificate is applying a hash function to one or more blocks.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified an autonomous exchange via ledger token and transaction management as taught by Ow in view of Madisetti and implement a method for blockchain-based combined identity, ownership, integrity and custody management to provide the motivation as mentioned in claim 1.
With respect to claim 17, Ow in view of Madisetti teaches the invention as mentioned in claim 14. However, Ow in view of Madisetti does not teach wherein the operations further comprise generating a smart contract that is used by the public blockchain in which the smart contract includes the hash, wherein communicating the hash to the public blockchain includes communicating the smart contract to the public blockchain.
Madisetti(2) does teach wherein the operations further comprise generating a smart contract that is used by the public blockchain in which the smart contract includes the hash, wherein communicating the hash to the public blockchain includes communicating the smart contract to the public blockchain (c.3 l. 19- 35 teaches The combination certificate verification process may comprise identifying a signature of the received combination certificate, obtaining a received digital certificate smart contract address from the received combination certificate, generating a query hash value by applying a hash function to the received combination certificate, looking up the combination certificate on the digital certificate smart contract at the digital certificate smart contract address, Note: Examiner reasonably interprets that applying a hash function to a combination certificate is similar to applying a hash function to one or more blocks.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified an autonomous exchange via ledger token and transaction management as taught by Ow in view of Madisetti and implement a method for blockchain-based combined identity, ownership, integrity and custody management to provide the motivation as mentioned in claim 6.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ow in view of Madisetti, in further view of Amburey (US 20200162324 A1). Hereinafter, referred to as Ow, Madisetti and Amburey respectively.
With respect to claim 5, Ow in view of Madisetti teaches the invention as mentioned in claim 1. Ow further teaches wherein the token transaction request is received from a user portal maintained by the first entity in response to the second entity satisfying a requirement of an incentive program and wherein the method further comprises updating the database record to indicate that reception of the crypto-token assignment by the second entity is in response to the second entity ([0160] teaches Each of the witness blocks 320, 325, and 330 will receive the transaction request and subsequent information from the user 1 alpha block 310 and the user 2 alpha block 315 and begin processing the transaction 345.)
However, Ow in view of Madisetti does not teach satisfying the requirement of the incentive program.
Amburey does teach satisfying the requirement of the incentive program ([0021] teaches blockchain-specific metrics may be obtained by nodes 302 and provided to solution manager 304. These metrics include, by way of non-limiting examples: [0022] the time taken to broadcast messages across nodes 302, [0023] the time taken to create a new block of the blockchain, [0024] any incentives for generating the new block (e.g., financial compensation), and/or [0025] the number of outstanding transactions yet to be converted to blocks. Note: Examiner reasonably interprets that the incentive is any reward for proving new hashes that increase the security of the blockchain record).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified  an autonomous exchange via ledger token and transaction management as taught by Ow in view of Madisetti and implement a blockchain network management as taught by Amburey to provide an autonomous blockchain network management for token transfers and transactions, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability for securing transactions using blockchain technology with motivation to monitor the security performance of the blockchain network ([0014], Amburey ).
Response to Arguments
Applicant’s arguments with respect to claims 1-15, 17-19, and 21-22 have been considered but are moot because the new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ESTEBAN BERROA whose telephone number is (571)270-3487.  The examiner can normally be reached on Mon-Fri 10:30-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID ESTEBAN BERROA/            Examiner, Art Unit 3697                                                                                                                                                                                            /CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697